      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 1 of 22



 1 MATTHEW C. MACLEAR (SBN 209228)
   mcm@atalawgroup.com
 2 ERICA A. MAHARG (SBN 279396)
   eam@atalawgroup.com
 3
   AQUA TERRA AERIS (ATA) LAW GROUP
 4 4030 Martin Luther King Way
   Oakland, CA 94609
 5 Telephone: (510) 473-8793

 6 Attorneys for Plaintiffs

 7 ASSOCIATION OF IRRITATED RESIDENTS
   SAN JOAQUIN RAPTOR/WILDLIFE RESCUE CENTER
 8 CENTRAL VALLEY SAFE ENVIRONMENT NETWORK
   PROTECT OUR WATER
 9

10                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF CALIFORNIA
11

12
     ASSOCIATION OF IRRITATED RESIDENTS,       Civil Case Requirement:
13   a non-profit association, SAN JOAQUIN
     RAPTOR/WILDLIFE RESCUE CENTER a non-      COMPLAINT FOR DECLARATORY AND
14   profit corporation, CENTRAL VALLEY SAFE   INJUNCTIVE RELIEF AND CIVIL
     ENVIRONMENT NETWORK, a non-profit         PENALTIES UNDER THE CLEAN AIR
15   association, and PROTECT OUR WATER, a     ACT (42 U.S.C. § 7604)
16   non-profit association,

17                     Plaintiffs,

18        vs.
19 CERTAINTEED LLC, a Delaware Limited
   Liability Company,
20

21
                        Defendant.
22

23

24

25

26

27

28

            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 2 of 22


 1                                       JURISDICTION AND VENUE
 2          Plaintiffs Association of Irritated Residents (“AIR”), San Joaquin Raptor/Wildlife Rescue
 3 Center (“SWR/WRC”), Central Valley Safe Environment Network (“CVSEN”) and Protect Our

 4 Water (“POW”) (collectively, “Plaintiffs”) bring this suit under the citizen suit enforcement

 5 provision, 42 U.S.C. § 7604, of the federal Clean Air Act (“CAA”) to redress and prevent violations

 6 of the CAA by CertainTeed LLC (“Defendant”) at its facility located at 17775 Ave. 23 1/2,

 7 Chowchilla, California, 93610 (“Facility”). Among other things, the suit seeks declaratory relief,

 8 injunctive relief, and the assessment of civil penalties for violations of permits and requirements under

 9 Title V (i.e., the federal operating permits program) of the CAA, 42 U.S.C. §§ 7661-7661f, and the
10 State Implementation Plan (“SIP”) adopted by the State of California and approved by the

11 Environmental Protection Agency (“EPA”) pursuant to section 110 of the CAA, 42 U.S.C. § 7410,

12 codified at 40 C.F.R. § 52.220. In this lawsuit, Plaintiffs allege that Defendant has repeatedly violated

13 and continues to violate requirements in its Title V permit to operate for the Chowchilla Plant.

14          This court has subject matter jurisdiction under the CAA, 42 U.S.C. § 7604 (citizen suit
15 provision), and the federal jurisdiction statute, 28 U.S.C. § 1331 (federal question jurisdiction)

16 because the sources of the violations are located within this judicial district. The relief requested is

17 authorized pursuant to 42 U.S.C. § 7604 and 28 U.S.C. §§ 2201-2202.

18          The violations complained of occurred and continue to occur in the Eastern District of
19 California. Venue is therefore proper in the Eastern District of California, pursuant to the Clean Air

20 Act, 42 US.C. § 7604(c)(1), and the federal venue statute, 28 U.S.C. § 1391(b)-(c).

21          Consistent with the CAA’s citizen suit provision, 42 U.S.C. § 7604(b)(1)(A), on May 18,
22 2020, Plaintiffs notified in writing the Administrator of the EPA (the “Administrator”), the Regional

23 Administrator of Region 9 EPA, the Governor of California, the California Air Resources Board

24 (“CARB”), Defendant, and the plant manager of the Chowchilla Plant of the violations alleged in this

25 complaint and of Plaintiffs’ intent to sue. More than sixty (60) days have passed since this notice

26 (“Notice of Intent to Sue”) was served via certified U.S. mail. Defendant has violated and remains in

27 violation of CAA, the California SIP, and its Title V permit. Plaintiffs are informed and believe, and

28 thereon allege, that neither EPA nor CARB has commenced or is diligently prosecuting a court action

                                               1
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 3 of 22


 1 to redress the ongoing violations alleged in the Notice of Intent to Sue and in this complaint. The

 2 Notice of Intent to Sue and its exhibits are attached hereto as Exhibit A and fully incorporated herein

 3 by reference.

 4          A copy of this complaint will be sent to the Attorney General of the United States and the

 5 Administrator, pursuant to 42 U.S.C. § 7604(c)(3).

 6                                                  PARTIES
 7          Plaintiff AIR is a California non-profit corporation incorporated in 2012. AIR’s mission is to
 8 combat the pollution of the air and waters of the San Joaquin Valley of the State of California by

 9 raising awareness of sources of pollution, advocating for regulatory oversight, and litigating against
10 polluters in violation of state and federal environmental laws.

11          Plaintiff SJR/WRC is a California non-profit corporation and plaintiffs CVSEN and POW are
12 non-profit associations sponsored by SJR/WRC. SJR/WRC, CVSEN and POW’s organizational

13 purposes are protecting and preserving wildlife habitats and the environment, including combating

14 pollution of the air and waterways in the San Joaquin Valley.

15          AIR’s members use the resources in the San Joaquin Valley airshed most immediately
16 impacted by Defendant’s violations of CAA. Members reside, visit, work, and recreate near the

17 Chowchilla Plant and are exposed to the Chowchilla Plant’s emissions. The health-related, aesthetic,

18 recreational, environmental, and economic interests of AIR’s members are and have been injured by

19 Defendant’s failure to comply with its CAA permit, which is designed to achieve healthy air quality

20 for people and the environment. Interests of AIR’s members that are directly injured by Defendant’s

21 violations at the Chowchilla Plant include, but are not limited to: (1) breathing air in the San Joaquin

22 Valley free from excessive pollution discharges and without the impact of and concern over negative

23 health effects that such emissions cause; (2) enjoying outdoor recreation that is unimpaired by

24 pollution from the Chowchilla Plant’s emissions; (3) using and enjoying property and viewing and

25 enjoying natural scenery, wildlife, and a sky that is unimpaired by pollution from the Chowchilla

26 Plant’s excessive emissions; and (4) protecting the natural ecology of the region from air pollution-

27 related impacts.

28          Plaintiffs SJR/WRC, CVSEN and POW’s members also use the resources in the San Joaquin

                                              2
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 4 of 22


 1 Valley airshed most immediately impacted by Defendant’s violations of CAA. Members reside, visit,

 2 work, and recreate near the Chowchilla Plant and are exposed to the Chowchilla Plant’s emissions.

 3 Plaintiff SJR/WRC also rescues and cares for injured or ailing raptors and other wildlife affected by

 4 air and water pollution throughout the San Joaquin Valley. The health-related, aesthetic, recreational,

 5 environmental, and economic interests of SJR/WRC, CVSEN and POW’s members are and have

 6 been injured by Defendant’s failure to comply with its CAA permit, which is designed to achieve

 7 healthy air quality for people and the environment. Interests of SJR/WRC, CVSEN and POW’s

 8 members that are directly injured by Defendant’s violations at the Chowchilla Plant include, but are

 9 not limited to: (1) breathing air in the San Joaquin Valley free from excessive pollution discharges
10 and without the impact of and concern over negative health effects that such emissions cause; (2)

11 enjoying outdoor recreation that is unimpaired by pollution from the Chowchilla Plant’s emissions;

12 (3) using and enjoying property and viewing and enjoying natural scenery, wildlife, and a sky that is

13 unimpaired by pollution from the Chowchilla Plant’s excessive emissions; and (4) protecting the

14 natural ecology, including raptors and other wildlife, of the region from air pollution-related impacts.

15          Defendant CertainTeed LLC (“CertainTeed”) is a limited liability company organized under

16 the laws of Delaware and registered in California. According to the Title V permit issued by the San

17 Joaquin Valley Air Pollution Control District to operate the Chowchilla Plant, CertainTeed

18 Corporation is the legal owner and operator of the Chowchilla Plant. Based on information available

19 to Plaintiffs, CertainTeed Corporation surrendered its registration with the California Secretary of

20 State in 2019 after restructuring into two entities, CertainTeed LLC and DBMP LLC, and CertainTeed

21 LLC became the owner/operator of the Chowchilla Plant.

22                                       STATUTORY BACKGROUND
23 A.       CLEAN AIR ACT CITIZEN ENFORCEMENT PROVISION
24          The CAA is designed “to protect and enhance the quality of the Nation’s air resources so as
25 to promote the public health and welfare and the productive capacity of its population.” 42 U.S.C. §

26 7401(b)(1).

27          Any person may commence a civil enforcement action under the CAA against any party “who
28 is alleged to have violated . . . or to be in violation of [] an emission standard or limitation.” Id. at §

                                               3
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 5 of 22


 1 7604(a). An “emission standard or limitation” is, among other things, any term or condition of a

 2 permit issued under an approved State Implementation Plan, any standard or limitation under any

 3 approved State Implementation Plan, or any permit term of a Title V operating permit. Id. at §

 4 7604(f)(4).

 5 B.       STATE IMPLEMENTATION PLANS (SIPS)

 6          The EPA has established National Ambient Air Quality Standards (“NAAQS”) for a number

 7 of “criteria pollutants,” such as particulate matter. 42 U.S.C. § 7409; 40 C.F.R. pt. 50. An area that

 8 meets the NAAQS for a particular criteria pollutant is deemed to be in “attainment” for that pollutant.

 9 Id. at § 7407(d)(1). An area that does not meet the NAAQS is a “nonattainment” area. Id.
10          Pursuant to 42 U.S.C. § 7410, each state must adopt and submit to EPA for approval a State

11 Implementation Plan (“SIP”) that provides for the attainment and maintenance of the NAAQS.

12 Specifically, SIPs set forth requirements for permitting programs and specific emission standards and

13 limitations to assure that geographic areas either remain in attainment or regain attainment status.

14 Compliance with permit terms and conditions is a critical component of NAAQS attainment and

15 maintenance. Once a state’s SIP is approved by EPA, it is published in the Code of Federal

16 Regulations and becomes enforceable federal law. 42 U.S.C. § 7413; 40 C.F.R § 52.23.

17          The State of California Implementation Plan for Achieving and Maintaining the National

18 Ambient Air Quality Standards (“California SIP”) can be found at 40 C.F.R. § 52.220.

19          The California SIP includes the rules and regulations adopted by the various air districts

20 statewide.

21 C.       TITLE V OPERATING PERMITS

22          Title V of the CAA, 42 U.S.C. §§ 7661 -7661f, establishes an operating permit program for

23 “major sources” of air emissions, such as the CertainTeed Chowchilla Plant. The purpose of the Title

24 V program is to ensure that all “federally-enforceable” requirements for a source’s compliance with

25 CAA are collected in one place—the Title V Federal Operating Permit. Thus, for example, the SIP

26 provisions applicable to a source are incorporated into the source’s Title V permit. EPA has stated

27 that the Title V program “will enable the source, States, EPA, and the public to understand better the

28 requirements to which the source is subject, and whether the source is meeting those requirements.

                                              4
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 6 of 22


 1 Increased source accountability and better enforcement should result.” 57 Fed. Reg. 32,250, 32,251

 2 (July 21, 1992).

 3          California implements the Title V program pursuant to EPA-approved regulations. California

 4 Health & Safety Code § 40001; 40 C.F.R. § 52.220(c).

 5          It is unlawful for any person to violate any requirement of a permit issued under Title V or to

 6 operate a major source except in compliance with a permit issued by a permitting authority under

 7 Title V. 42 U.S.C. § 7661a(a).

 8 D.       THE SAN JOAQUIN VALLEY AIR POLLUTION CONTROL DISTRICT

 9          Regional air pollution control districts within California are charged with implementing Title
10 V permits. California Health & Safety Code §§ 39002, 40001.

11          Defendant’s Chowchilla Plant is under the authority of the San Joaquin Valley Air Pollution

12 Control District (“Air District”). See California Health & Safety Code § 40600.

13          The Air District issues, renews, revises, reopens, revokes, and terminates Title V operating

14 permits pursuant to Air District Rule 2520, in accordance with EPA regulations codified at 40 C.F.R.

15 § 70.

16          The Air District has adopted rules and regulations that are approved by EPA, are part of the

17 California SIP, and govern permits issued by the Air District, as well as operations at major sources

18 of air emissions, such as the Chowchilla Plant.

19          The California Legislature has declared: “Residents of the San Joaquin Valley suffer some of

20 the worst air quality in the world. This poor air quality poses a significant threat to public health, the

21 environment, and the economy of the valley.” California Health and Safety Code § 40610(a).

22          According to the Air District website, the San Joaquin Valley is not currently attaining federal

23 air quality standards for fine particulate matter (PM2.5) and ozone and is not attaining state air quality

24 standards for coarse particulate matter (PM10), PM2.5, and ozone.

25                                          STATEMENT OF FACTS
26          Defendant owns and operates the Chowchilla Plant, a fiberglass manufacturing plant located
27 at 17775 Ave. 23 ½. Chowchilla, CA 93610.

28          The Chowchilla Plant is located in the San Joaquin Valley and is under the authority and

                                               5
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 7 of 22


 1 jurisdiction of the Air District.

 2          In addition to other units, the Chowchilla Plant includes a single glass melting furnace.

 3          At all times relevant to this civil action, the Chowchilla Plant and its glass melting furnace

 4 was a “major source” within the meaning of Title V of the CAA and the California SIP.

 5          On information and belief, Plaintiffs allege that at all times relevant to this action Defendant’s

 6 Chowchilla Plant was operating under a Title V permit to operate.

 7          On information and belief, Plaintiffs allege that the Air District issued a Title V Permit for the

 8 Chowchilla Plant that was set to expire on May 31, 2016 (“2016 Title V Permit”) and that 2016 Title

 9 V Permit was active on or about July 7, 2011.
10          The Air District issued Defendant’s Chowchilla Plant a renewed Title V Permit on or about

11 June 22, 2017, which expires on May 31, 2022 (“2022 Title V Permit”). (The 2016 Title V Permit

12 and the 2022 Title V Permit are collectively referred to herein as the “Title V Permit.”)

13          Defendant’s 96 MMBTU/Hr glass melting furnace (“the Furnace”) was permitted in the 2016

14 Title V Permit as Unit No. C-261-2-22 and was subsequently permitted as Unit No. C-261-2-28 in

15 the 2022 Title V Permit, with additional 2016 unit permitting numbers assigned in the interim, C-

16 261-2-24 and 261-2-27.

17          The Title V Permit includes Facility-Wide Requirements, as well as requirements for the

18 individually permitted units, including the Furnace. The Facility-Wide Requirements were permitted

19 in the 2016 Title V Permit as Facility: C-261-0-3 and was subsequently permitted as Facility: C-261-

20 0-4 in the 2022 Title V Permit.

21          The Title V Permit states: “The permittee must comply with all conditions of the permit

22 including permit revisions originated by the District. All terms and conditions of a permit that are

23 required pursuant to the Clean Air Act (CAA), including provisions to limit potential to emit, are

24 enforceable by the EPA and Citizens under the CAA. Any permit noncompliance constitutes a

25 violation of the CAA and the District Rules and Regulations, and is grounds for enforcement action,

26 for permit termination, revocation, reopening and reissuance, or modification; or for denial of a permit

27 renewal application. [District Rules 2070, 7.0; 2080; and 2520, 9.8.1 and 9.13.1] Federally

28 Enforceable Through Title V Permit.” Title V Permit, Facility C-261-0-3, Requirement 8; Title V

                                              6
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 8 of 22


 1 Permit, Facility C-261-0-4, Requirement 8.

 2          Opacity is a measure of the amount of soot and/or particulate matter emitted in a smokestack’s

 3 gas stream over a specified time period. The measurement is used to ensure compliance with emission

 4 standards for particulate matter (“PM”). Particulate matter is a mixture of small particles, including

 5 organic chemicals, metals, and ash, which can cause health and environmental problems.

 6          The Title V Permit includes emissions limits for opacity. Specifically, the Title V Permit states

 7 that “No air contaminants shall be discharged into the atmosphere for a period or periods aggregating

 8 more than 3 minutes in any one hour which is as dark or darker than Ringelmann #1 or equivalent to

 9 20% opacity and greater, unless specifically exempted by District Rule 4101 (02/17/215).” Title V
10 Permit, C-261-0-4, Requirement 25; Title V Permit, C-261-0-3, Requirement 25 (“opacity emission

11 standard”). This standard is also incorporated into California’s State Implementation Plan (“SIP”), 40

12 C.F.R. § 52.220 et seq., and San Joaquin Valley Air Pollution Control District Rule 4101, Section 5.

13          Within the last five years, Defendant has self-reported exceeding the opacity emission

14 standard at least 8,721 times and continues to violate such standards. Each of these exceedances

15 constitutes a separate and distinct violation of the Title V Permit and the CAA.

16          The Title V Permit includes requirements for Defendant to operate and maintain continuous

17 pollution control technology to control emissions of air pollutants.

18          The permit unit requirement for the Furnace in the Title V Permit requires that “CertainTeed

19 shall continuously operate and maintain the caustic soda injection system for the pretreatment of the

20 glass furnace gas steam upstream of the dry ESP [electrostatic precipitator].” Title V Permit, Permit

21 Unit C-261-2-28, Requirement 30; Title V Permit, Permit Unit C-261-2-27, Requirement 30; see Title

22 V Permit, Permit Unit C-261-2-24. The Title V Permit also requires that “Both the caustic soda

23 injection system (scrubber) and the dry electrostatic precipitator shall be functioning as air pollution

24 abatement devices whenever the glass melting furnace is in operation. Title V Permit, Permit Unit C-

25 261-2-28, Requirement 31; Title V Permit, Permit Unit C-261-2-27, Requirement 31; see Title V

26 Permit, Permit Unit C-261-2-24.

27          Within the last five years, Defendant has self-reported violations of the requirements to

28 continuously operate pollution control equipment at least 55 times. Each of these violations

                                              7
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 9 of 22


 1 constitutes a separate and distinct violation of the Title V Permit and the CAA.

 2          The Title V Permit includes requirements for Defendant to maintain the hourly average total

 3 power input into the dry electrostatic precipitator (“DESP”).

 4          The permit unit requirement mandates that Defendant maintain “[t]he hourly average total

 5 power input into the DESP . . . at or above 6.8 kW.” Title V Permit, Permit Unit C-261-2-28,

 6 Requirement 49; Title V Permit, Permit Unit C-261-2-27, Requirement 49; see Title V Permit, Permit

 7 Unit C-261-2-24.

 8          Within the last five years, Defendant has self-reported at least 11 violations of this

 9 requirement. Each of these violations constitutes a separate and distinct violation of the Title V Permit
10 and the CAA.

11          The Title V Permit includes requirements for Defendant to operate and maintain continuous

12 emissions monitoring systems (“CEM” or “CEMS”) to measure stack gas concentrations of nitrogen

13 oxides (“NOx”) and stack gas volumetric flow rates, including data acquisition systems (”DAS”).

14          The permit unit requirement in the Title V Permit mandates the following five requirements:

15          a.       “The applicant shall maintain and operate CEM to measure stack gas NOx

16   concentration [cites] and stack gas volumetric flow rate [cites].” Title V Permit, Permit Unit C-261-

17   2-28, Requirement 23; Title V Permit, Permit Unit C-261-2-27, Requirement 23; see Title V Permit,

18   Permit Unit C-261-2-24.

19          b.       “The facility shall maintain equipment, facilities, and systems compatible with the

20   [Air] District’s CEM data polling software system and shall make CEM data available to the [Air]

21   District’s automated polling system on a daily basis.” Title V Permit, Permit Unit C-261-2-28,

22   Requirement 25; Title V Permit, Permit Unit C-261-2-27, Requirement 25; see Title V Permit,

23   Permit Unit C-261-2-24.

24          c.       “CertainTeed Corporation shall maintain and operate the following continuous

25   emissions monitoring systems (CEMS) in the final stack: (1) a CEMS to measure stack gas NOx

26   concentrations; (2) a CEMS to measure stack gas volumetric flow rates.” Title V Permit, Permit Unit

27   C-261-2-28, Requirement 56; Title V Permit, Permit Unit C-261-2-27, Requirement 56; see Title V

28   Permit, Permit Unit C-261-2-24.

                                                 8
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 10 of 22


 1          d.       “The NOx CEMS shall meet EPA monitoring performance specifications [cites].”

 2   Title V Permit, Permit Unit C-261-2-28, Requirement 57; Title V Permit, Permit Unit C-261-2-27,

 3   Requirement 57; see Title V Permit, Permit Unit C-261-2-24.

 4          e.       “The volumetric flow rate CEMS shall meet EPA monitoring performance

 5   specifications [cites].” Title V Permit, Permit Unit C-261-2-28, Requirement 58; Title V Permit,

 6   Permit Unit C-261-2-27, Requirement 58; see Title V Permit, Permit Unit C-261-2-24.

 7          Within the last five years, Defendant has self-reported violations of one or more of these

 8 requirements on at least 23 occasions. Each of these violations constitutes a separate and distinct

 9 violation of the Title V Permit and the CAA.
10          The Title V Permit requires Defendant to “maintain and operate an opacity CEMS [“COMS”]

11 in the final stack to continuously measure the opacity of stack emissions.” Title V Permit, Permit Unit

12 C-261-2-28, Requirement 24; Title V Permit, Permit Unit C-261-2-27, Requirement 24; see Title V

13 Permit, Permit Unit C-261-2-24.

14          Within the last five years, Defendant has self-reported violations of this requirement on at

15 least 20 occasions. Each of these violations constitutes a separate and distinct violation of the Title V

16 Permit and the CAA.

17          The Title V Permit includes several provisions that require Defendant to operate and maintain

18 continuous parametric monitoring systems (“CPMS”).

19          The permit unit requirements include the following three provisions:

20           a.      “The owner or operator shall maintain, operate and quality-assure a Continuous

21 Parametric Monitoring System which continuously measures and records the furnace oxygen/fuel

22 ratio at least once per hour.” Title V Permit, Permit Unit C-261-2-28, Requirement 40; Title V Permit,

23 Permit Unit C-261-2-27, Requirement 40; see Title V Permit, Permit Unit C-261-2-24.

24           b.      “The owner or operator shall maintain, operate and quality-assure a Continuous

25 Parametric Monitoring System which continuously measures and records the caustic soda injection

26 system’s liquid flow rate and liquid specific gravity.” Title V Permit, Permit Unit C-261-2-28,

27 Requirement 44; see Title V Permit, Permit Unit C-261-2-24.

28           c.      “The owner or operator shall maintain, operate and quality-assure a Continuous

                                                 9
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
     Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 11 of 22


 1 Parametric Monitoring System which continuously measures and records the secondary current and

 2 secondary voltage across each field of the DESP at least once per hour.” Title V Permit, Permit Unit

 3 C-261-2-28, Requirement 48; see Title V Permit, Permit Unit C-261-2-24.

 4          Within the last five years, Defendant has self-reported violations of these requirements on at

 5 least 5 occasions. Each of these violations constitutes a separate and distinct violation of the Title V

 6 Permit and the CAA. Each of these violations constitutes a separate and distinct violation of the Title

 7 V Permit and the CAA.

 8          The Title V Permit requires Defendant to report excess emissions each calendar quarter. Title

 9 V Permit, Permit Unit C-261-2-28, Requirement 29; Title V Permit, Permit Unit C-261-2-27,
10 Requirement 29; see Title V Permit, Permit Unit C-261-2-24. Each report should include the dates,

11 times, and excess emissions. Each report should also include any instances of CEMS downtime, and

12 a summary of the downtime dates, times, duration, and activities that occurred during the reporting

13 period. A review of the CEMS Quarterly Reports submitted by Defendant over the last five years

14 demonstrates that Defendant has violated and continues to violate these requirements by submitting

15 inadequate quarterly reports including failures to report opacity exceedances.

16          Particles from NOx emissions can cause respiratory issues including lung tissue damage and

17 contributes to smog and acid rain. The Title V Permit contains limits on the emission of NOx to

18 protect the public health and environment.

19          The Title V Permit requires Defendant to limit NOx emissions. See Title V Permit, Permit

20 Unit C-261-2-28, Requirements 33-36 (“NOx emission standard”); Title V Permit, Permit Unit C-

21 261-2-27, Requirements 33-36; see Title V Permit, Permit Unit C-261-2-24.

22          Defendant has self-reported exceedance of the NOx emission standard during at least four

23 quarters over the last five years, which amount to at least 163 violations. Each of these exceedances

24 constitutes a separate and distinct violation of the Title V Permit and the CAA.

25          Exposure to PM can affect human lung and heart health and can cause environmental damage.

26 The Title V Permit contains limits on the emission of PM to protect the public health and environment.

27          The Title V Permit requires Defendant to limit emissions of PM. See Title V Permit, Permit

28 Unit C-261-2-28, Nos. 33-35, 37 and Title V Permit, Permit Unit C-261-2-27, Nos. 33-35, 37 (“PM

                                             10
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
     Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 12 of 22


 1 emission standard”); see Title V Permit, Permit Unit C-261-2-24.

 2          Defendant has self-reported exceedance of the PM emission standard on at least five occasions

 3 over the last five years. Each of these exceedances constitutes a separate and distinct violation of the

 4 Title V Permit and the CAA.

 5          This complaint seeks declaratory relief, injunctive relief, the imposition of civil penalties, and

 6 the award of costs, including attorney and expert witness fees, for Defendant’s violations of its Title

 7 V Permit and the CAA resulting from its operations at the Chowchilla Plant.

 8                                      FIRST CAUSE OF ACTION
 9   Defendant’s Failure to Meet Opacity Emissions Limits in Violation of its Title V Permit (2016

10   Title V Permit, Permit C-261-0-03, Requirement 25; 2022 Title V Permit, Permit C-261-0-04,

11                Requirement 25) and the Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)

12          Plaintiffs re-allege and incorporate the allegations set forth in paragraphs 1-60.

13          Over the last five years, Defendant repeatedly exceeded the opacity emission standard at its

14 glass melting furnace in excess of 8700 times (see Exhibit A, the Notice of Intent to Sue and its

15 Exhibit A, attached hereto).

16          Each time that Defendant exceeded the opacity emission limit is a separate and distinct

17 violation of the Title V Permit (Title V Permit, C-261-0-4, Requirement 25; Title V Permit, C-261-

18 0-3, Requirement 25, as well as the CAA and the California SIP (see 40 C.F.R. § 52.220 et seq., and

19 San Joaquin Valley Air Pollution Control District Rule 4101, Section 5, see also 42 U.S.C. §§

20 7604(a), 7604(f)).

21          On information and belief, Plaintiffs allege that these violations have continued and are

22 continuing.

23          For each violation, Defendant is subject to civil penalties of up to $37,500 for violations

24 occurring before November 2, 2015; up to $47,357 per day for violations occurring after November

25 15, 2019. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation Adjustment Rule, 84

26 Fed. Reg. 2056 (February 6, 2019).

27          An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. § 7604(a).

28 Continuing commission of the acts and omissions alleged above would irreparably harm Plaintiffs

                                             11
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
     Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 13 of 22


 1 and their members, and the citizens of the State of California, for which harm they have no plain,

 2 speedy, or adequate remedy at law.

 3          An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

 4 controversy exists as to the rights and other legal relations of the Parties.

 5          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

 6                                     SECOND CAUSE OF ACTION

 7      Defendant’s Failure to Meet Requirements to Operate and Maintain Pollution Control

 8     Technology to Control Emissions of Air Pollutants in Violation of its Title V Permit (2022

 9   Title V Permit, Permit Unit C-261-2-28, Requirement 30; 2022 Title V Permit, Permit Unit C-
10           261-2-28, Requirement 31) and the Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)
11          Plaintiffs re-allege and incorporate the allegations set forth in paragraph 1-67.

12          Over the last five years, Defendant violated requirements to operate and maintain pollution

13 control technology to control emissions of air pollutants over 50 times (see Exhibit A, the Notice of

14 Intent to Sue and its Exhibit B, attached hereto).

15          Each time that Defendant failed to operate and maintain pollution control technology is a

16 separate and distinct violation of the Title V Permit (Title V Permit, Permit Unit C-261-2-28,

17 Requirements 30-31; Title V Permit, Permit Unit C-261-2-27, Requirements 30-31; see Title V

18 Permit, Permit Unit C-261-2-24), as well as the CAA and the California SIP (see 42 U.S.C. §§

19 7604(a), 7604(f)).

20          On information and belief, Plaintiffs allege that these violations are continuing.

21          For each violation, Defendant is subject to civil penalties of up to $37,500 for violations

22 occurring before November 2, 2015 and up to $47,357 per day for violations occurring after

23 November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation Adjustment

24 Rule, 84 Fed. Reg. 2056 (February 6, 2019).

25          An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. § 7604(a).

26 Continuing commission of the acts and omissions alleged above would irreparably harm Plaintiffs

27 and their members, and the citizens of the State of California, for which harm they have no plain,

28 speedy, or adequate remedy at law.

                                             12
              COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 14 of 22


 1          An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

 2 controversy exists as to the rights and other legal relations of the Parties.

 3          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

 4                                      THIRD CAUSE OF ACTION

 5         Defendant’s Failure to Meet the Minimum Power Input into the Dry Electrostatic

 6    Precipitator in Violation of its Title V Permit (2022 Title V Permit, Permit Unit C-261-2-28,

 7                Requirement 49) and the Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)

 8          Plaintiffs re-allege and incorporate the allegations set forth in paragraph 1-74.

 9          Over the last five years, Defendant violated the requirement to meet the minimum power input
10 into the DESP on at least 11 occasions (see Exhibit A, the Notice of Intent to Sue and its Exhibit C,

11 attached hereto).

12          Each time that Defendant failed to meet the minimum power input into the DESP is a separate

13 and distinct violation of the Title V Permit (Title V Permit, Permit Unit C-261-2-28, Requirement 49;

14 Title V Permit, Permit Unit C-261-2-27, Requirement 49; see Title V Permit, Permit Unit C-261-2-

15 24), as well as the CAA and the California SIP (see 42 U.S.C. §§ 7604(a), 7604(f)).

16          On information and belief, Plaintiffs allege that these violations are continuing.

17          For each violation, Defendant is subject to civil penalties of up to $37,500 for violations

18 occurring before November 2, 2015 and up to $47,357 per day for violations occurring after

19 November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation Adjustment

20 Rule, 84 Fed. Reg. 2056 (February 6, 2019).

21          An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. § 7604(a).

22 Continuing commission of the acts and omissions alleged above would irreparably harm Plaintiffs

23 and their members, and the citizens of the State of California, for which harm they have no plain,

24 speedy, or adequate remedy at law.

25          An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

26 controversy exists as to the rights and other legal relations of the Parties.

27          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

28

                                              13
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 15 of 22


 1                                     FOURTH CAUSE OF ACTION

 2    Defendant’s Failure to Meet Requirements to Operate and Maintain Continuous Emissions

 3    Monitoring Systems Properly in Violation of its Title V Permit (2022 Title V Permit, Permit

 4   Unit C-261-2-28, Requirement 23; 2022 Title V Permit, Permit Unit C-261-2-28, Requirement

 5      25; 2022 Title V Permit, Permit Unit C-261-2-28, Requirement 56; 2022 Title V Permit,

 6   Permit Unit C-261-2-28, Requirement 57) and the Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)

 7          Plaintiffs re-allege and incorporate the allegations set forth in paragraph 1-81.

 8          Over the last five years, Defendant violated requirements to properly operate and maintain

 9 continuous emissions monitoring systems to measure stack gas NOx concentrations and stack gas
10 volumetric flow rates, including data acquisition systems over 20 times (see Exhibit A, the Notice of

11 Intent to Sue and its Exhibit D, attached hereto).

12          Each time that Defendant has failed to properly operate and maintain continuous emissions

13 monitoring systems to measure stack gas NOx concentrations and stack gas volumetric flow rates,

14 including data acquisition systems, is a separate and distinct violation of the Title V Permit (Title V

15 Permit, Permit Unit C-261-2-28, Requirements 23, 25, 56, 57, 58; Title V Permit, Permit Unit C-261-

16 2-27, Requirements 23, 25, 56, 57, 58; see Title V Permit, Permit Unit C-261-2-24), as well as the

17 CAA and the California SIP (see 42 U.S.C. §§ 7604(a), 7604(f)).

18          On information and belief, Plaintiffs allege that these violations are continuing.

19          For each violation, Defendant is subject to civil penalties of up to $37,500 for violations

20 occurring before November 2, 2015 and up to $47,357 per day for violations occurring after

21 November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation Adjustment

22 Rule, 84 Fed. Reg. 2056 (February 6, 2019).

23          An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. § 7604(a).

24 Continuing commission of the acts and omissions alleged above would irreparably harm Plaintiffs

25 and their members, and the citizens of the State of California, for which harm they have no plain,

26 speedy, or adequate remedy at law.

27          An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

28 controversy exists as to the rights and other legal relations of the Parties.

                                              14
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 16 of 22


 1          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

 2                                      FIFTH CAUSE OF ACTION

 3    Defendant’s Failure to Meet Requirements to Operate and Maintain Continuous Emissions

 4       Monitoring Systems for Opacity in Violation of its Title V Permit (2022 Title V Permit,

 5   Permit Unit C-261-2-28, Requirement 24) and the Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)

 6          Plaintiffs re-allege and incorporate the allegations set forth in paragraph 1-88.

 7          Over the last five years, Defendant violated requirements to properly operate and maintain

 8 continuous emissions monitoring systems to measure opacity of stack emissions at least 20 times (see

 9 Exhibit A, the Notice of Intent to Sue and its Exhibit E, attached hereto).
10          Each time that Defendant failed to properly operate and maintain continuous emissions

11 monitoring systems to measure opacity of stack emissions is a separate and distinct violation of the

12 Title V Permit (Title V Permit, Permit Unit C-261-2-28, Requirement 24; Title V Permit, Permit Unit

13 C-261-2-27, Requirement 24; see Title V Permit, Permit Unit C-261-2-24), as well as the CAA and

14 the California SIP (see 42 U.S.C. §§ 7604(a), 7604(f)).

15          On information and belief, Plaintiffs allege that these violations are continuing.

16          For each violation, Defendant is subject to civil penalties of up to $37,500 for violations

17 occurring before November 2, 2015 and up to $47,357 per day for violations occurring after

18 November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation Adjustment

19 Rule, 84 Fed. Reg. 2056 (February 6, 2019).

20          An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. § 7604(a).

21 Continuing commission of the acts and omissions alleged above would irreparably harm Plaintiffs

22 and their members, and the citizens of the State of California, for which harm they have no plain,

23 speedy, or adequate remedy at law.

24          An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

25 controversy exists as to the rights and other legal relations of the Parties.

26          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

27

28

                                              15
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 17 of 22


 1                                        SIXTH CAUSE OF ACTION

 2   Defendant’s Failure to Meet Requirements to Operate and Maintain Continuous Parametric

 3    Monitoring Systems properly in Violation of its Title V Permit (2022 Title V Permit, Permit

 4   Unit C-261-2-28, Requirement 40; 2022 Title V Permit, Permit Unit C-261-2-28, Requirement

 5    44; 2022 Title V Permit, Permit Unit C-261-2-28, Requirement 48) and the Clean Air Act, 42

 6                                         U.S.C. §§ 7604(a), 7604(f)

 7          Plaintiffs re-allege and incorporate the allegations set forth in paragraph 1-95.

 8          Over the last five years, Defendant violated requirements to properly operate and maintain

 9 continuous parametric monitoring systems at least 5 times (see Exhibit A the Notice of Intent to Sue
10 and its exhibit F, attached hereto).

11          Each time that Defendant failed to properly operate and maintain continuous parametric

12 monitoring systems and is a separate and distinct violation of the Title V Permit (Title V Permit,

13 Permit Unit C-261-2-28, Requirements 40, 44, 48; Title V Permit, Permit Unit C-261-2-27,

14 Requirement 40, 44, 48; see Title V Permit, Permit Unit C-261-2-24), as well as the CAA and the

15 California SIP (see 42 U.S.C. §§ 7604(a), 7604(f)).

16          On information and belief, Plaintiffs allege that these violations are continuing.

17                  For each violation, Defendant is subject to civil penalties of up to $37,500 for

18 violations occurring before November 2, 2015 and up to $47,357 per day for violations occurring

19 after November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation

20 Adjustment Rule, 84 Fed. Reg. 2056 (February 6, 2019).

21                  An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. §

22 7604(a). Continuing commission of the acts and omissions alleged above would irreparably harm

23 Plaintiffs and their members, and the citizens of the State of California, for which harm they have no

24 plain, speedy, or adequate remedy at law.

25                  An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

26 controversy exists as to the rights and other legal relations of the Parties.

27          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

28

                                              16
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 18 of 22


 1                                    SEVENTH CAUSE OF ACTION

 2      Defendant’s Failure to Properly Report from Continuous Emissions Monitoring Systems

 3     (“CEMS”) in Violation of its Title V Permit (2022 Title V Permit, Permit Unit C-261-2-28,

 4                Requirement 27) and the Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)

 5                  Plaintiffs re-allege and incorporate the allegations set forth in paragraph 1-102.

 6                  Over the last five years, Defendant violated requirements to report excess emissions

 7 each calendar quarter, such as opacity exceedances and summaries of emissions exceedances, and

 8 CEMS downtime and summaries of periods of CEMS downtime at least 48 times (see Exhibit A, the

 9 Notice of Intent to Sue and its Exhibit G, attached hereto).
10                  Each time that Defendant failed to meet reporting requirements for continuous

11 emissions monitoring systems is a separate and distinct violation of the Title V Permit (Title V Permit,

12 Permit Unit C-261-2-28, Requirement 27; Title V Permit, Permit Unit C-261-2-27, Requirement 27;

13 see Title V Permit, Permit Unit C-261-2-24), as well as the CAA and the California SIP (see 42 U.S.C.

14 §§ 7604(a), 7604(f)).

15                  On information and belief, Plaintiffs allege that these violations are continuing.

16                  For each violation, Defendant is subject to civil penalties of up to $37,500 for

17 violations occurring before November 2, 2015 and up to $47,357 per day for violations occurring

18 after November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation

19 Adjustment Rule, 84 Fed. Reg. 2056 (February 6, 2019).

20                  An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. §

21 7604(a). Continuing commission of the acts and omissions alleged above would irreparably harm

22 Plaintiffs and their members, and the citizens of the State of California, for which harm they have no

23 plain, speedy, or adequate remedy at law.

24                  An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

25 controversy exists as to the rights and other legal relations of the Parties.

26          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

27

28

                                              17
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 19 of 22


 1                                     EIGHTH CAUSE OF ACTION

 2   Defendant’s Failure to Meet NOx Emissions Standards in Violation of its Title V Permit (2022

 3   Title V Permit, Permit Unit C-261-2-28, Requirement 33; 2022 Title V Permit, Permit Unit C-

 4     261-2-28, Requirement 34; 2022 Title V Permit, Permit Unit C-261-2-28, Requirement 35;

 5      2022 Title V Permit, Permit Unit C-261-2-28, Requirement 36) and the Clean Air Act, 42

 6                                        U.S.C. §§ 7604(a), 7604(f)

 7                  Plaintiffs re-allege and incorporate the allegations set forth in paragraph 1-109.

 8                  Over the last five years, Defendant exceeded the NOx emission standard during at

 9 least four calendar quarters, which equates to at least 163 violations (see Exhibit A, the Notice of
10 Intent to Sue and its Exhibit H, attached hereto).

11                  Each time that Defendant failed to meet the NOx emission standard is a separate and

12 distinct violation of the Title V Permit (Title V Permit, Permit Unit C-261-2-28, Requirements 33-

13 36; Title V Permit, Permit Unit C-261-2-27, Requirements 33-36; see Title V Permit, Permit Unit C-

14 261-2-24), as well as the CAA and the California SIP (see 42 U.S.C. §§ 7604(a), 7604(f)).

15                  On information and belief, Plaintiffs allege that these violations are continuing.

16                  For each violation, Defendant is subject to civil penalties of up to $37,500 for

17 violations occurring before November 2, 2015 and up to $47,357 per day for violations occurring

18 after November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation

19 Adjustment Rule, 84 Fed. Reg. 2056 (February 6, 2019).

20                  An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. §

21 7604(a). Continuing commission of the acts and omissions alleged above would irreparably harm

22 Plaintiffs and their members, and the citizens of the State of California, for which harm they have no

23 plain, speedy, or adequate remedy at law.

24                  An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

25 controversy exists as to the rights and other legal relations of the Parties.

26          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

27

28

                                              18
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
      Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 20 of 22


 1                                      NINTH CAUSE OF ACTION

 2    Defendant’s Failure to Meet Particulate Matter Emissions Standards in Violation of its Title

 3 V Permit (2022 Title V Permit, Permit Unit C-261-2-28, Requirement 15; 2022 Title V Permit,

 4      Permit Unit C-261-2-28, Requirement 34; 2022 Title V Permit, Permit Unit C-261-2-28,

 5      Requirement 35; 2022 Title V Permit, Permit Unit C-261-2-28, Requirement 36) and the

 6                              Clean Air Act, 42 U.S.C. §§ 7604(a), 7604(f)

 7                  Plaintiffs re-allege and incorporate the allegations set forth in paragraph 1-116.

 8                  Over the last five years, Defendant exceeded the PM emission standard at least 5 times

 9 (see Exhibit A, the Notice of Intent to Sue and its Exhibit I, attached hereto).
10                  Each time that Defendant failed to meet the PM emission standard is a separate and

11 distinct violation of the Title V Permit (Title V Permit, Permit Unit C-261-2-28, Requirements 33-

12 35, 37; Title V Permit, Permit Unit C-261-2-27, Requirements 33-35, 37; see Title V Permit, Permit

13 Unit C-261-2-24), as well as the CAA and the California SIP (see 42 U.S.C. §§ 7604(a), 7604(f)).

14                  On information and belief, Plaintiffs allege that these violations are continuing.

15                  For each violation, Defendant is subject to civil penalties of up to $37,500 for

16 violations occurring before November 2, 2015 and up to $47,357 per day for violations occurring

17 after November 2, 2015. See 40 C.F.R section 19.4, Table 2; Civil Monetary Penalty Inflation

18 Adjustment Rule, 84 Fed. Reg. 2056 (February 6, 2019).

19                  An action for injunctive relief is authorized by CAA Section 304(a), 42 U.S.C. §

20 7604(a). Continuing commission of the acts and omissions alleged above would irreparably harm

21 Plaintiffs and their members, and the citizens of the State of California, for which harm they have no

22 plain, speedy, or adequate remedy at law.

23                  An action for declaratory relief is authorized by 28 U.S.C. § 2201(a) because an actual

24 controversy exists as to the rights and other legal relations of the Parties.

25          WHEREFORE, Plaintiffs pray for judgment against Defendant as set forth hereafter.

26                                           RELIEF REQUESTED
27          WHEREFORE, based upon the allegations set forth above, Plaintiffs respectfully request that
28 this Court:

                                              19
               COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
     Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 21 of 22


 1          A.       Declare that Defendant violated the Clean Air Act, the California SIP, and its Title V

 2 Permit by exceeding its opacity emissions limit;

 3          B.       Declare that Defendant violated the Clean Air Act, the California SIP, and its Title V

 4 Permit by failing to operate and maintain pollution control technology to control emissions of air

 5 pollutants;

 6          C.       Declare that Defendant violated the Clean Air Act the California SIP, and its Title V

 7 Permit by failing to maintain the hourly average total power input into the dry electrostatic

 8 precipitator;

 9          D.       Declare that Defendant violated the Clean Air Act, the California SIP, and its Title V
10 Permit by failing to operate and maintain continuous emissions monitoring systems to measure stack

11 gas NOx concentrations and stack gas volumetric flow rates, including data acquisition systems;

12          E.       Declare that Defendant violated the Clean Air Act, the California SIP, and its Title V
13 Permit by failing to maintain and operate continuous emissions monitoring systems for opacity in the

14 final stack to continuously measure the opacity of stack emissions;

15          F.       Declare that Defendant violated the Clean Air Act, the California SIP, and its Title V
16 Permit by failing to operate and maintain continuous parametric monitoring systems;

17          G.       Declare that Defendant violated the Clean Air Act, the California SIP, and its Title V
18 Permit by failing to properly report continuous emissions monitoring systems;

19          H.       Declare that Defendant violated the Clean Air Act, the California SIP, and its Title V
20 Permit by exceeding its NOx emissions limit;

21          I.       Declare that Defendant violated the Clean Air Act, the California SIP, and its Title V
22 Permit by exceeding its particulate matter emissions limit;

23          J.       Enjoin Defendant from violating the substantive and procedural requirements of its
24 Title V Permit;

25          K.       Order Defendant to take all appropriate actions, including beneficial mitigation
26 projects authorized under the Clean Air Act, 42 U.S.C. § 7604(g)(2), to remedy, mitigate, and offset

27 the harm to the public health and the environment caused by the violations of the Clean Air Act

28 alleged above;

                                                20
                 COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
     Case 1:20-cv-01064-NONE-SKO Document 1 Filed 07/31/20 Page 22 of 22


 1         L.       Assess a civil penalty against Defendant of $37,500 per day for each violation proven

 2 by Plaintiffs occurring before November 2, 2015 and $47,357 per day for each violation proven by

 3 Plaintiff occurring after November 2, 2015.

 4         M.       Award Plaintiffs its costs and attorneys’ fees related to this action pursuant to 42

 5 U.S.C. § 7604(d);

 6         N.       Grant such other relief as the Court deems just and proper.

 7

 8 DATED: July 31, 2020                                 AQUA TERRA AERIS LAW GROUP

 9
10

11

12                                                       Erica A. Maharg
13                                                       Attorneys for Plaintiffs ASSOCIATION OF
                                                         IRRITATED RESIDENTS, SAN JOAQUIN
14                                                       RAPTOR/WILDLIFE RESCUE CENTER a
                                                         non-profit corporation, CENTRAL VALLEY
15                                                       SAFE ENVIRONMENT NETWORK and
                                                         PROTECT OUR WATER
16

17

18

19

20

21

22

23

24

25

26

27

28

                                               21
                COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF AND CIVIL PENALTIES
